

116 HR 9034 IH: Research to Reduce Agricultural Methane Act
U.S. House of Representatives
2020-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 9034IN THE HOUSE OF REPRESENTATIVESDecember 18, 2020Ms. Schrier (for herself and Mr. Huffman) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Competitive, Special, and Facilities Grant Act to include agricultural climate adaptation and mitigation as a priority area addressed by the Agriculture and Food Research Initiative, and for other purposes.1.Short titleThis Act may be cited as the Research to Reduce Agricultural Methane Act .2.FindingsCongress makes the following findings:(1)Greenhouse gasses, including carbon dioxide, methane, nitrous oxide, and fluorinated gasses, are gasses that trap heat in the atmosphere.(2)Global climate change is widely attributed to increasing concentrations of greenhouse gasses in our atmosphere.(3)According to the Global Carbon Project, methane (CH4) is the second highest greenhouse gas contributing to human-induced climate change. Methane has a significantly larger global warming potential than carbon dioxide.(4)According to EPA’s 2018 Inventory of U.S. Greenhouse Gas Emissions and Sinks, enteric fermentation was the largest anthropogenic source of methane in the United States representing 28 percent of domestic methane emissions.(5)Ruminants, hooved, four legged mammals that possess stomachs with four compartments, such as cattle, buffaloes, sheep and goats, produce methane through enteric fermentation, their normal digestive process, and manure management and have the highest methane emissions per unit of body mass among all animal types.(6)Many factors influence methane emissions from livestock including, level of feed intake, type of carbohydrate in the diet, feed processing, and changes in the animal’s microbiome.(7)Multiple peer review studies have indicated enormous methane mitigation potential of feed additives, including seaweed.(8)Farming practices, including methods to reduce methane emissions from livestock, hold enormous potential to address climate change. (9)Farmers and growers are leading stewards of the land and are on the front lines experiencing the immediate impacts of climate change.3.Agricultural climate adaptation and mitigation through the Agriculture and Food Research InitiativeSubsection (b)(2) of the Competitive, Special, and Facilities Grant Act (7 U.S.C. 3157(b)(2)) is amended by adding at the end the following:(G)Agricultural emissions mitigationAgricultural climate adaptation and mitigation, including—(i)methods to reduce methane emissions from livestock production, including—(I)feeds, feed additives, and feeding regimes, such as adding seaweed to diet; (II)changes in grain-to-forage ratio; (III)grinding and pelleting of feed;(IV)the use of enzymes; and(V)other methods and products; and(ii)new technologies to measure and verify environmentally beneficial outcomes of emission mitigation efforts..